Title: To Alexander Hamilton from Lewis Tousard, 5 November 1799
From: Tousard, Lewis
To: Hamilton, Alexander


          
            Sir,
            Newport November 5th 1799—
          
          I have delay’d informing you of the reason of your order of the 6th of October last relative to the removal of Captn. Littlefield’s Company to fort Jay not being sooner comply’d with your former for its removal to New Chester I received only at my return from the Eastern, where I had myself embarked Captn. Stoddart’s company to Boston on its way to Newport—The quantity of public powder in the Magazine and of Military Stores was Such, that I could not presume to let Capt. L. Sail to his destination without having a receipt of Captn. Stoddart who was to take care of them in the future, and my order to have the Company embarked as Soon as Capt. St. would arrive, was issued the next morning after my return.
          Captn Lieutt Steel Sailed last Sunday to go and keep his garrison at Fort trumbull New London with 26 men.
          Captn. Stoddart having his recruiting accounts to Settle, Some of which require his presence for explaining the matters, requests I would write to you and obtain leave of absence for a fortnight to go and Settle them to Philadelphia. The reason of his application not coming through the true channel is that the Season advancing, by applying to his major he would lose what ever good weather we may expect this fall for his journey—he leaves here a good and Steady officer Lt. Williams, & the Service will not Suffer—
          The workmen being here either too rich or Lazy have given me up—So in a few days I will be obliged to interrupt the works. Having done my  business in this part for this Season, I expect to go monday a week with my family to Philadelphia and take your orders for this winter, passing through New-York. Cadet James Wilson who is attached to the Engineering department will go with me; I will leave behind me all the necessary instructions for the mounting of the guns this winter. This intention of mine I respectfully Submit to your approbation—
          With a great respect I have the honor to be Sir Your most obliged & very hble Servt—
          
            Lewis Tousard
          
          Hble Major General A. Hamilton.
        